Citation Nr: 1438287	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  13-18 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for hypertensive atherosclerotic disease (now claimed as hypertensive cardiovascular disease).


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1963 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in San Diego, California. The claim has subsequently been transferred to the Pasay City, Philippines RO.
In March 2007 the Veteran was originally denied entitlement to service connection for hypertensive atherosclerotic disease. The 2007 claim was subsequently denied on appeal by the Board in March 2010. 

Effective August 31, 2010, VA revised its regulations by adding ischemic heart disease to the list of diseases subject to the presumption of service connection based on exposure to herbicides during the Vietnam War. See 75 Fed. Reg. 53202 (August 31, 2010). In December 2010, the RO sent a letter to the Veteran informing him that it was conducting a special review of his claims folder in light of that revision. See Nehmer v. Dep't of Veterans Affairs, 494 F.3d 846, 849 (Fed. Cir. 2007) (explaining that the 1991 consent decree that resulted from the original Nehmer decision stipulated that "as soon as [ ] VA issues new determinations designating particular disease as 'service-connected,' it must readjudicate the claims of veterans suffering from them if their previously filed claims were denied or pending"). Under 38 C.F.R. § 3.816, in April 2011, the RO denied the Veteran's claim for entitlement to service connection for hypertensive atherosclerotic disease (now claimed as hypertensive cardiovascular disease).

The Board acknowledges that the AOJ has certified this matter on appeal as a new and material evidence claim. However, the Veteran submitted letters in disagreement within one year from the April 2011 rating decision. (See May 4, 2011 Veteran's letter, October 13, 2011 Veteran's letter, and January 31, 2012 Statement in Support of Claim). Furthermore, the Veteran submitted medical records in support of his claim within one year from the April 2011 rating decision. Thus, the Board finds that this claim is not a new and material evidence claim, but rather an appeal for entitlement to service connection from the April 2011 decision. 38 C.F.R. § 20.302 (2013). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist. The claims file includes a March 2006 VA medical examination. The VA did not request nor did the March 2006 clinician provide a medical opinion as to as to whether it is at least as likely as not (50 percent or greater) that the Veteran has a heart disability related to, or aggravated by, his military service. Additionally, the VA examination reflects that neither the Veteran's claims file nor medical records were available for the clinician to review. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Furthermore, when a VA medical opinion is provided to the Board; that opinion must support its conclusion with an analysis that the Board can consider and weigh. See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). The March 2006 VA medical examination does not contain an opinion or an analysis. As such, the Board finds the examination to be inadequate and must remand for an opinion discussing the clinician's determination. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the case is REMANDED for the following action:

1. Obtain a clinical opinion. The claims file should be made available for the clinician to review, and the examination report should reflect that such review was accomplished. All pertinent findings should be reported. The clinician is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran has a heart disability related to, or aggravated by, his military service. Any opinion should include a complete rationale. The clinician should consider the entire claims file to include: a.) the STRs, b.) the Veteran's statements, c.) the Veteran's private medical records and d.) the March 2006 VA examination report. If the clinician cannot provide an opinion without another examination, the Veteran should be scheduled for such. 

2. After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



